EXHIBIT 10.1

SUBORDINATED NOTE PURCHASE AGREEMENT

This SUBORDINATED NOTE PURCHASE AGREEMENT (this “Agreement”) is dated as of
December 14, 2015, and is made by and among TWO RIVER BANCORP (“Issuer”), and
the noteholder named on the signature page hereto (the “Noteholder”).

RECITALS:

Issuer is a New Jersey corporation.

Issuer has requested that the Noteholder and all other purchasers of the
Subordinated Notes purchase from Issuer up to $10,000,000 in aggregate principal
amount of Subordinated Notes (as defined herein), which aggregate amount is
intended to qualify as Tier 2 Capital (as defined herein).

Issuer has engaged FIG Partners, LLC, as its exclusive placement agent
(“Placement Agent”) for the offering of the Subordinated Notes.

Issuer and Noteholder are executing and delivering this Agreement in reliance
upon the exemption from securities registration afforded by Section 4(a)(2) of
the Securities Act of 1933, as amended (the “Securities Act”).

Noteholder is willing to purchase from Issuer a Subordinated Note in the
principal amount set forth next to its name in Schedule I attached hereto (the
“Subordinated Note Amount”) in accordance with the terms, subject to the
conditions and in reliance on, the recitals, representations, warranties,
covenants and agreements set forth herein and in the Subordinated Notes.

THEREFORE, in consideration of the mutual covenants, conditions and agreements
herein contained, the parties hereto, intending to be legally bound, hereby
agree as follows:

AGREEMENT:

1.            DEFINITIONS.

1.1. Defined Terms. The following capitalized terms generally used in this
Agreement and in the Subordinated Notes have the meanings herein defined or
referenced below. Certain other capitalized terms used only in specific sections
of this Agreement may be defined in such sections.

“Affiliate(s)” means, with respect to any Person, such Person’s immediate family
members, partners, members or parent and subsidiary corporations, and any other
Person directly or indirectly controlling, controlled by, or under common
control with said Person and their respective Affiliates.



1

 



“Bank” means Two River Community Bank, a New Jersey state-chartered bank.

“BHC Act” means the Bank Holding Company Act of 1956, as amended.

“Business Day” means any day other than a Saturday, Sunday or any other day on
which banking institutions in the State of New Jersey are permitted or required
by any applicable law or executive order to close.

“Closing” has the meaning set forth in Section 2.4.

“Closing Date” means December 14, 2015.

“Condition or Release” means any presence, use, storage, transportation,
discharge, disposal, or release of any Hazardous Materials.

“Disbursement” has the meaning set forth in Section 3.1.

“Equity Interest” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation and any
and all warrants, options or other rights to purchase any of the foregoing.

“Event of Default” has the meaning set forth in the Subordinated Notes.

“FDIC” means the Federal Deposit Insurance Corporation.

“Federal Reserve” means the Board of Governors of the United States Federal
Reserve.

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America.

“Governmental Agency(ies)” means, individually or collectively, any federal,
state, county or local governmental department, commission, board, regulatory
authority or agency with jurisdiction over Issuer or the Bank.

“Governmental Licenses” has the meaning set forth in Section 4.3.

“Hazardous Materials” means oil, flammable explosives, asbestos, urea
formaldehyde insulation, polychlorinated biphenyls, radioactive materials,
hazardous wastes, toxic or contaminated substances or similar materials,
including, without limitation, any substances which are “hazardous substances,”
“hazardous wastes,” “hazardous materials” or “toxic substances” under the
Hazardous Materials Laws and/or other applicable environmental laws, ordinances
or regulations.



2

 

“Hazardous Materials Laws” mean any laws, regulations, permits, licenses or
requirements pertaining to the protection, preservation, conservation or
regulation of the environment which relates to real property, including: the
Clean Air Act, as amended, 42 U.S.C. Section 7401 et seq.; the Federal Water
Pollution Control Act, as amended, 33 U.S.C. Section 1251 et seq.; the Resource
Conservation and Recovery Act of 1976, as amended, 42 U.S.C. Section 6901 et
seq.; the Comprehensive Environment Response, Compensation and Liability Act of
1980, as amended (including the Superfund Amendments and Reauthorization Act of
1986), 42 U.S.C. Section 9601 et seq.; the Toxic Substances Control Act, as
amended, 15 U.S.C. Section 2601 et seq.; the Occupational Safety and Health Act,
as amended, 29 U.S.C. Section 651, the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and
Health Act of 1977, as amended, 30 U.S.C. Section 801 et seq.; the Safe Drinking
Water Act, 42 U.S.C. Section 300f et seq.; and all comparable state laws, orders
and regulations.

“Indebtedness” means and includes: (a) all items arising from the borrowing of
money that, according to GAAP as in effect from time to time, would be included
in determining total liabilities as shown on the consolidated balance sheet of
Issuer or any Subsidiary of Issuer; and (b) all obligations secured by any lien
in property owned by Issuer whether or not such obligations shall have been
assumed; provided, however, Indebtedness shall not include deposits or other
indebtedness created, incurred or maintained in the ordinary course of business
of Issuer or any Subsidiary of Issuer (including, without limitation, federal
funds purchased, advances from any Federal Home Loan Bank, secured deposits of
municipalities, letters of credit issued by Issuer and repurchase arrangements)
and consistent with customary banking practices and applicable laws and
regulations.

“Issuer” has the meaning set forth in the preamble hereto and shall include any
successor to Issuer by merger.

“Issuer’s Liabilities” means Issuer’s obligations under this Agreement and the
Subordinated Notes.

“Issuer’s Reports” means its (i) its annual report on Form 10-K for the fiscal
year ended December 31, 2014, as filed with the SEC, and (ii) its quarterly
reports on Form 10-Q for each quarterly period ended after December 31, 2014, as
filed with the SEC.

“Leases” means all leases, licenses or other documents providing for the use or
occupancy of any portion of any Property, including all amendments, extensions,
renewals, supplements, modifications, sublets and assignments thereof and all
separate letters or separate agreements relating thereto.

“Material Adverse Effect” means, with respect to any Person, any change or
effect that (i) is or would be reasonably likely to be material and adverse to
the financial position, results of operations, business or prospects of such
Person or its Subsidiaries, taken as a whole, or (ii) would materially impair
the ability of any Person to perform its respective obligations under this
Agreement or the Subordinated Notes, or otherwise materially impede the
consummation of the transactions contemplated hereby; provided, however, that
“Material Adverse Effect” shall not be deemed to include the impact of
(1) changes in banking and similar laws, rules or regulations of general
applicability or interpretations thereof by Governmental Agencies, (2) changes
in GAAP or regulatory accounting requirements applicable to financial
institutions and their holding companies generally, (3) changes after the date
of this Agreement in general economic or capital market conditions affecting
financial institutions or their market prices generally and not specifically
related to Issuer or Noteholder, (4) direct effects of compliance with this
Agreement on the operating performance of Issuer or Noteholder, including
expenses incurred by Issuer or Noteholder in consummating the transactions
contemplated by this Agreement, and (5) the effects of any action or omission
taken by Issuer with the prior written consent of Noteholder, and vice versa, or
as otherwise contemplated by this Agreement and the Subordinated Notes.



3

 

“Maturity Date” means December 31, 2025.

“Noteholder” has the meaning set forth in the preamble hereto.

“Person” means an individual, a corporation (whether or not for profit), a
partnership, a limited liability company, a joint venture, an association, a
trust, an unincorporated organization, a government or any department or agency
thereof (including a Governmental Agency) or any other entity or organization.

“Placement Agent” means FIG Partners, LLC.

“Property” means any real property owned or leased by Issuer or any Affiliate or
Subsidiary of Issuer.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” has the meaning set forth in the Recitals.

“Subordinated Note” means the Subordinated Note (and, together with all other
Subordinated Notes, the “Subordinated Notes”) in the form attached as Exhibit A
hereto, issued to Noteholder, as amended, restated, supplemented or modified
from time to time, and each Subordinated Note delivered in substitution or
exchange for such Subordinated Note.

“Subordinated Note Amount” has the meaning set forth in the Recitals.

“Subsidiary” means with respect to any Person, any corporation or entity in
which a majority of the outstanding Equity Interest is directly or indirectly
owned by such Person.

“Tier 2 Capital” has the meaning given to the term “Tier 2 Capital” in 12 C.F.R.
§324.20, as amended, modified and supplemented and in effect from time to time
or any replacement thereof.

1.2. Interpretations. The foregoing definitions are equally applicable to both
the singular and plural forms of the terms defined. The words “hereof’, “herein”
and “hereunder” and words of like import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The word “including” when used in this Agreement without the phrase
“without limitation,” shall mean “including, without limitation.” All references
to time of day herein are references to eastern time unless otherwise
specifically provided. All references to the Agreement and Subordinated Notes
shall be deemed to be to such documents as amended, modified or restated from
time to time. With respect to any reference in this Agreement to any defined
term, (a) if such defined term refers to a Person, then it shall also mean all
heirs, legal representatives and permitted successors and assigns of such
Person, and (b) if such defined term refers to a document, instrument or
agreement, then it shall also include any replacement, extension or other
modification thereof.



4

 

1.3. Exhibits and Schedules Incorporated. All Exhibits and Schedules attached
are hereby incorporated into this Agreement.

2.            SUBORDINATED DEBT.

2.1. General Matters.

2.1.1. Certain Terms. Subject to the terms and conditions herein contained,
Issuer agrees to issue and sell to the Noteholder, and Noteholder agrees to
purchase from Issuer, a Subordinated Note in an amount equal to the Subordinated
Note Amount on the Closing Date in accordance with the terms of, and subject to
the conditions and provisions set forth in, this Agreement and the Subordinated
Notes. The Subordinated Note Amount shall be disbursed in accordance with
Section 3.1. The Subordinated Notes shall bear interest per annum as set forth
in the Subordinated Notes. The unpaid principal balance of the Subordinated
Notes plus all accrued but unpaid interest thereon shall be due and payable on
the Maturity Date, or such earlier date on which such amount shall become due
and payable on account of (A) acceleration by Noteholder in accordance with the
terms of the Subordinated Notes and this Agreement or (B) Issuer’s delivery of a
notice of redemption or repayment in accordance with the terms of the
Subordinated Notes.

2.1.2. Subordination. The Subordinated Notes shall be subordinated in accordance
with the subordination provisions set forth therein.

2.2. Maturity Date. On the Maturity Date, all sums due and owing under this
Agreement and the Subordinated Notes shall be repaid in full. Issuer
acknowledges and agrees that Noteholder has not made any commitments, either
express or implied, to extend the terms of the Subordinated Notes past their
Maturity Date, and shall not extend such terms beyond the Maturity Date unless
Issuer and Noteholder hereafter specifically otherwise agree in writing in their
sole and absolute discretion.

2.3. Unsecured Obligations. The obligations of Issuer to Noteholder under the
Subordinated Notes shall be unsecured.

2.4. The Closing. The execution and delivery of the Agreement and Subordinated
Notes (the “Closing”) shall occur at the offices of the Issuer at 10:00 am
(local time) on the Closing Date, or at such other place or time or on such
other date as the parties hereto may agree.

2.5. Payments. Issuer agrees that matters concerning payments and application of
payments shall be as set forth in this Agreement and in the Subordinated Notes.

2.6. Right of Offset. Noteholder hereby expressly waives any right of offset it
may have against Issuer.



5

 

3.            DISBURSEMENT.

3.1. Disbursement. At the Closing Date, assuming all of the terms and conditions
set forth in Section 3.2 have been satisfied by Issuer and Issuer has executed
and delivered or caused to be executed and delivered to Noteholder this
Agreement and the Subordinated Note and any other related documents,
certificates and opinions, each in form and substance reasonably satisfactory to
Noteholder, Noteholder shall disburse the Subordinated Note Amount to Issuer in
exchange for the Subordinated Note (the “Disbursement”).

3.2. Conditions Precedent to Disbursement. In conjunction with and as additional
(but independent) supporting evidence for certain of the covenants,
representations and warranties made by Issuer herein, prior to and as a
condition of the Disbursement, Issuer shall deliver or cause to be delivered to
Noteholder or otherwise satisfied each of the following:

3.2.1. Transaction Documents. This Agreement and the Subordinated Note.

3.2.2. Authority Documents.

3.2.2.1. A copy, certified by the Secretary or Assistant Secretary of Issuer and
dated within five (5) business days of the Closing Date, of the Articles of
Incorporation, as amended, of Issuer;

3.2.2.2. A corporate good standing certificate of Issuer issued by the Secretary
of State of the State of New Jersey and dated within five (5) business days of
the Closing Date;

3.2.2.3. A copy, certified by the Secretary or Assistant Secretary of Issuer, of
the Bylaws of Issuer;

3.2.2.4. A copy, certified by the Secretary or Assistant Secretary of Issuer, of
the resolutions of the board of directors of Issuer authorizing the execution,
delivery and performance of this Agreement and the Subordinated Notes; and



6

 

3.2.2.5. An incumbency certificate of the Secretary or Assistant Secretary of
Issuer certifying the names of the officer or officers of Issuer authorized to
sign this Agreement, the Subordinated Notes and the other documents provided for
in this Agreement, together with a sample of the true signature of each such
officer (Noteholder may conclusively rely on such certificate until formally
advised by a like certificate of any changes therein).

3.2.3. Legal Opinion. A legal opinion of Stevens & Lee, PC, as counsel to the
Issuer, in form and substance reasonably satisfactory to Noteholder and dated
the Closing Date.

3.2.4. Officer’s Certificate. A certificate of an officer of the Issuer dated
the Closing Date certifying that the representations and warranties of the
Issuer contained in this Agreement are true and correct in all material respects
as of the Closing Date and that all covenants and agreements of the Issuer to be
complied with on or before the Closing Date have been complied with.

3.2.5. Purchase Permitted by Law. On the Closing Date, the Noteholder’s purchase
of the Subordinated Notes is permitted by the laws and regulations of each
jurisdiction to which the Noteholder is subject and does not violate any
applicable law or regulation.

3.2.6. Representations and Warranties. The representations and warranties of the
Issuer contained in this Agreement shall be correct when made and as of the
Closing Date.

3.2.7. Issuer’s Reports. The Issuer shall have delivered to the Noteholder
copies of the Issuer’s Reports. Any of the Issuer’s Reports that have been filed
with the SEC and are publicly available on the SEC’s website shall be deemed to
have been delivered to Noteholder.

4.            REPRESENTATIONS AND WARRANTIES OF ISSUER.

Issuer hereby represents and warrants to Noteholder as follows:

4.1. Organization and Authority.

4.1.1. Organization Matters. Issuer is validly existing and in good standing
under the laws of New Jersey and has all requisite corporate power and authority
to conduct its business and activities as presently conducted, to own its
properties and to perform its obligations under this Agreement. The deposit
accounts of the Bank are insured by the FDIC up to applicable limits. Issuer has
not received any notice or other information indicating that the Bank is not an
“insured depository institution” as defined in 12 U.S.C. Section 1813, nor has
any event occurred which could reasonably be expected to adversely affect the
status of the Bank as an FDIC-insured institution. Issuer and its Subsidiaries
have made payment of all franchise and similar taxes in all of the respective
jurisdictions in which they are incorporated, chartered or qualified, except for
any such taxes (i) where the failure to pay such taxes will not have a Material
Adverse Effect on Issuer, (ii) the validity of which is being contested in good
faith, or (iii) for which proper reserves have been set aside on the books of
Issuer or any applicable Subsidiary of Issuer, as the case may be.

4.1.2. Subsidiaries. Each Subsidiary of Issuer is validly existing and in good
standing under the laws of its jurisdiction of organization, and each Subsidiary
has all requisite power and authority, corporate or otherwise, and possesses all
material licenses necessary, to conduct its business and own its properties as
presently conducted.

4.2. No Impediment to Transactions.

4.2.1. Transaction is Legal and Authorized. The issuance of the Subordinated
Notes, the borrowing of the Subordinated Note Amount, the execution of this
Agreement and the Subordinated Notes and compliance by Issuer with all of the
provisions of this Agreement and the Subordinated Notes are within the corporate
and other powers of Issuer. This Agreement and the Subordinated Notes have been
duly authorized, executed and delivered, and, assuming due authorization,
execution and delivery by the other parties thereto, are the legal, valid and
binding obligations of Issuer, enforceable in accordance with their terms.



7

 

4.2.2. No Defaults or Restrictions. Neither the execution and delivery of this
Agreement or the Subordinated Notes nor compliance with their terms and
conditions will (a) violate, conflict with or result in a breach of, or
constitute a default under: (i) the articles of incorporation or bylaws of
Issuer or any Subsidiary of Issuer, (ii) any of the terms, obligations,
covenants, conditions or provisions of any corporate restriction or of any
contract, agreement, indenture, mortgage, deed of trust, pledge, bank loan or
credit agreement, or any other agreement or instrument to which Issuer or any
Subsidiary of Issuer is now a party or by which any of them or any of their
properties may be bound or affected; (iii) any judgment, order, writ,
injunction, decree or demand of any court, arbitrator, grand jury, or
Governmental Agency; or (iv) any statute, rule or regulation applicable to
Issuer, except, in the case of items (ii), (iii) or (iv), for such violations
and conflicts that would not reasonably be expected to have, singularly or in
the aggregate, a Material Adverse Effect on Issuer, or (b) result in the
creation or imposition of any lien, charge or encumbrance of any nature
whatsoever upon any property or asset of Issuer or any Subsidiary of Issuer.
None of Issuer or any Subsidiary of Issuer is in default in the performance,
observance or fulfillment of any of the terms, obligations, covenants,
conditions or provisions contained in any indenture or other agreement creating,
evidencing or securing Indebtedness of any kind or pursuant to which any such
Indebtedness is issued, or other agreement or instrument to which Issuer or any
Subsidiary of Issuer is a party or by which Issuer or any such Subsidiary or
their respective properties may be bound or affected, except, in each case, only
such defaults that would not reasonably be expected to have, singularly or in
the aggregate, a Material Adverse Effect on Issuer.

4.2.3. Governmental Consent. Other than those required under the securities or
blue sky laws of the various states, no governmental orders, permissions,
consents, approvals or authorizations are required to be obtained by Issuer that
have not been obtained, and no registrations or declarations are required to be
filed by Issuer that have not been filed in connection with, or, contemplation
of the execution and delivery of, and performance under, this Agreement and the
Subordinated Notes.

4.3. Possession of Licenses and Permits. Issuer and each of its Subsidiaries
possesses such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate Governmental
Agencies necessary to conduct the business now operated by it except where the
failure to possess such Governmental Licenses would not, singularly or in the
aggregate, have a Material Adverse Effect on Issuer; each of the Issuer and its
Subsidiaries is in compliance with the terms and conditions of all such
Governmental Licenses, except where the failure so to comply would not, singly
or in the aggregate, have a Material Adverse Effect on Issuer; all of the
Governmental Licenses are valid and in full force and effect, except where the
invalidity of such Governmental Licenses or the failure of such Governmental
Licenses to be in full force and effect would not have a Material Adverse Effect
on Issuer; and neither Issuer nor any Subsidiary of Issuer has received any
notice of proceedings relating to the revocation or modification of any such
Governmental Licenses.



8

 

4.4. Financial Condition.

4.4.1. Issuer Financial Statements. The consolidated financial statements of
Issuer included in the Issuer’s Reports (including the related notes, where
applicable) (i) have been prepared from, and are in accordance with, the books
and records of Issuer; (ii) fairly present in all material respects the
consolidated results of operations, cash flows, changes in stockholders’ equity
and consolidated financial position of Issuer, for the respective fiscal periods
or as of the respective dates therein set forth (subject in the case of
unaudited statements to recurring year-end audit adjustments normal in nature
and amount); and (iii) have been prepared in accordance with GAAP consistently
applied during the periods involved, except, in each case, as indicated in such
statements or in the notes thereto. The books and records of Issuer have been,
and are being, maintained in all material respects in accordance with GAAP and
any other applicable legal and accounting requirements. Issuer does not have any
material liability of any nature whatsoever (whether absolute, accrued,
contingent or otherwise and whether due or to become due), except for those
liabilities that are reflected or reserved against on the consolidated balance
sheet of Issuer included in its quarterly report on Form 10-Q for the quarter
ended September 30, 2015 (including any notes thereto) and for liabilities
incurred in the ordinary course of business consistent with past practice since
September 30, 2015 or in connection with this Agreement and the transactions
contemplated hereby.

4.4.2. Absence of Default. Since September 30, 2015, no event has occurred that
either of itself or with the lapse of time or the giving of notice or both,
would give any creditor of Issuer the right to accelerate the maturity of any
material Indebtedness of Issuer. Issuer is not in default under any other lease,
agreement or instrument, or any law, rule, regulation, order, writ, injunction,
decree, determination or award, non-compliance with which could reasonably be
expected to result in a Material Adverse Effect on Issuer.

4.4.3. Solvency. After giving effect to the consummation of the transactions
contemplated by this Agreement, Issuer has capital sufficient to carry on its
business and transactions and is solvent and able to pay its debts as they
mature. No transfer of property is being made and no indebtedness is being
incurred in connection with the transactions contemplated by this Agreement with
the intent to hinder, delay or defraud either present or future creditors of
Issuer or any Subsidiary of Issuer.

4.5. No Material Adverse Change. Since September 30, 2015, there has been no
development or event which has had or could reasonably be expected to have a
Material Adverse Effect on Issuer or any Subsidiary of Issuer.

4.6. Legal Matters.

4.6.1. Compliance with Law. Issuer and Issuer’s Subsidiaries (i) have complied
with and (ii) to Issuer’s knowledge, are not under investigation with respect
to, and have not been threatened to be charged with or given any notice of any
material violation of any applicable statutes, rules, regulations, orders and
restrictions of any domestic or foreign government, or any instrumentality or
agency thereof, having jurisdiction over the conduct of their respective
businesses or the ownership of their respective properties, except where any
such failure to comply or violation would not reasonably be expected to have a
Material Adverse Effect on Issuer or any such Subsidiary.

4.6.2. Regulatory Enforcement Actions. None of Issuer, any Subsidiary of Issuer,
or any of their respective officers or directors is now operating under any
restrictions, agreements, memoranda, or commitments (other than restrictions of
general application) imposed by any Governmental Agency, nor are, to Issuer’s
knowledge, (a) any such restrictions threatened or (b) any agreements, memoranda
or commitments being sought by any Governmental Agency.



9

 

4.6.3. Pending Litigation. There are no actions, suits, proceedings or written
agreements pending, or, to Issuer’s knowledge, threatened or proposed, against
Issuer or any Subsidiary of Issuer at law or in equity or before or by any
federal, state, municipal, or other governmental department, commission, board,
or other administrative agency, domestic or foreign, that, either separately or
in the aggregate, would reasonably be expected to have a Material Adverse Effect
on Issuer or affect the issuance or payment of the Subordinated Notes; and none
of Issuer or any such Subsidiary is a party to or named as subject to the
provisions of any order, writ, injunction, or decree of, or any written
agreement with, any court, commission, board or agency, domestic or foreign,
that either separately or in the aggregate, will have a Material Adverse Effect
on Issuer.

4.6.4. Environmental. No Property is or, to Issuer’s knowledge, has been a site
for the use, generation, manufacture, storage, treatment, release, discharge,
disposal, transportation or presence of any Hazardous Materials, and neither
Issuer nor any Subsidiary of Issuer has engaged in such activities. Each
Property, and Issuer and each such Subsidiary, are in compliance with all
Hazardous Materials Laws. There are no claims or actions pending or, to Issuer’s
knowledge, threatened against Issuer or any such Subsidiary or any Property by
any Governmental Agency or by any other Person relating to any Hazardous
Materials or pursuant to any Hazardous Materials Law.

4.6.5. Brokerage Commissions. Neither Issuer nor any Subsidiary of Issuer is
obligated to pay any brokerage commission or finder’s fee to any Person in
connection with the transactions contemplated by this Agreement except to
Placement Agent.

4.6.6. No Registration. Assuming that the representations and warranties of the
Noteholder contained in this Agreement are true, it is not necessary in
connection with the offer, sale and delivery of the Subordinated Notes to
register the Subordinated Notes under the Securities Act.

4.6.7. Taxes. The Issuer and the Subsidiaries have filed all income tax returns
that are required to have been filed in any jurisdiction, and have paid all
taxes shown to be due and payable on such returns and all other taxes and
assessments payable by them, to the extent such taxes and assessments have
become due and payable and before they have become delinquent.

4.6.8. Title to Property. The Issuer and its Subsidiaries have good and
sufficient title to their respective property including, without limitation, all
property reflected in the most recent audited Issuer’s Reports except for assets
sold, collected or otherwise disposed of in the ordinary course of Issuer’s
business. All material Leases are valid and subsisting and are in full force and
effect in all material respects.

4.6.9. Use of Proceeds. The Issuer will use the proceeds from the sale of the
Subordinated Notes for general corporate purposes. The use of such proceeds does
not and will not violate Section 7 of the Exchange of Act of 1934, as amended,
or any regulations issued pursuant thereto.



10

 

4.7. Issuer Status.

4.7.1. Investment Company Act. Issuer is not an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.

4.7.2. Foreign Qualifications. Each of Issuer and the Subsidiaries of Issuer is
duly qualified as a foreign corporation to transact business and is each in good
standing in each jurisdiction in which such qualification is required, whether
by reason of the ownership or leasing of property or the conduct of business,
except where the failure to so qualify or be in good standing would not result
in any Material Adverse Effect on Issuer and the other Subsidiaries of Issuer,
considered as one enterprise.

4.7.3. Bank Holding Company. The Issuer is a bank holding company and is
registered as a bank holding company under the BHC Act.

4.8. No Misstatement. No information, exhibit, report, schedule or document,
when viewed together as a whole, furnished by Issuer to Noteholder in connection
with the negotiation, execution or performance of this Agreement contains any
untrue statement of a material fact, or omits to state a material fact necessary
to make the statements contained therein not misleading in light of the
circumstances when made or furnished to Noteholder and as of the Closing Date.

4.9. Representations and Warranties Generally. The representations and
warranties set forth in this Agreement are true and correct as of the date
hereof and will be true and correct as of the date of the Disbursement and as
otherwise specifically provided herein. All representations, warranties,
covenants and agreements made in this Agreement or in any certificate or other
document delivered to Noteholder by or on behalf of Issuer pursuant to or in
connection with this Agreement shall be deemed to have been relied upon by
Noteholder notwithstanding Noteholder’s review of any documents or materials
delivered by Issuer to Noteholder pursuant to the terms hereof and
notwithstanding any investigation heretofore or hereafter made by Noteholder or
on its behalf (and Issuer hereby acknowledges such reliance by Noteholder) and,
furthermore, shall continue in full force and effect as long as there remains
unperformed any obligations to Noteholder hereunder or under the Subordinated
Notes.

5.            GENERAL COVENANTS, CONDITIONS AND AGREEMENTS.

Issuer hereby further covenants and agrees with Noteholder as follows:

5.1. Compliance with Transaction Documents. Issuer shall comply with, observe
and timely perform each and every one of the covenants, agreements and
obligations under this Agreement and the Subordinated Notes.

5.2. Certain Transactions; Business Operations.



11

 

5.2.1. Affiliate Transactions. Issuer shall not itself, nor shall it cause,
permit or allow any of its Subsidiaries to enter into any transaction,
including, the purchase, sale or exchange of property or the rendering of any
service, with any Affiliate of Issuer except in the ordinary course of business
and pursuant to the reasonable requirements of Issuer’s or such Affiliate’s
business and upon terms consistent with applicable laws and regulations and
reasonably found by the appropriate board(s) of directors to be fair and
reasonable and no less favorable to Issuer or such Affiliate than would be
obtained in a comparable arm’s length transaction with a Person not an
Affiliate.

5.3. Compliance with Laws.

5.3.1. Generally. Issuer shall comply and cause each Subsidiary of Issuer to
comply in all material respects with all applicable statutes, rules,
regulations, orders and restrictions in respect of the conduct of their
respective businesses and the ownership of their respective properties, except,
in each case, where such noncompliance would not reasonably be expected to have
a Material Adverse Effect on Issuer and/or such Subsidiary.

5.3.2. Regulated Activities. Issuer shall not itself, nor shall it cause, permit
or allow any Subsidiary of Issuer to (a) engage in any business or activity not
permitted by all applicable laws and regulations, except where such business or
activity would not reasonably be expected to have a Material Adverse Effect on
Issuer and/or such Subsidiary or (b) make any loan or advance secured by the
capital stock of another bank or depository institution, or acquire the capital
stock, assets or obligations of or any interest in another bank or depository
institution, in each case other than in accordance with applicable laws and
regulations and safe and sound banking practices.

5.3.3. Taxes. Issuer shall, and shall cause each Subsidiary of Issuer to,
promptly pay and discharge all taxes, assessments and other governmental charges
imposed upon Issuer or any such Subsidiary or upon the income, profits, or
property of Issuer or any such Subsidiary and all claims for labor, material or
supplies which, if unpaid, might by law become a lien or charge upon the
property of Issuer or any such Subsidiary. Notwithstanding the foregoing, none
of Issuer or any Subsidiary of Issuer shall be required to pay any such tax,
assessment, charge or claim, so long as the validity thereof shall be contested
in good faith by appropriate proceedings, and appropriate reserves therefor
shall be maintained on the books of Issuer and such other Subsidiary.

5.3.4. Environmental Matters. Except as would not, singly or in the aggregate,
reasonably be expected to result in a Material Adverse Effect on Issuer or any
Subsidiary of Issuer, Issuer shall: (a) exercise, and cause each such Subsidiary
to exercise, due diligence in order to comply in all material respects with all
Hazardous Materials Laws; and (b) promptly take any and all necessary remedial
action in connection with any Condition or Release or threatened Condition or
Release on, under or about any Property in order to comply in all material
respects with all applicable Hazardous Materials Laws; provided, however, that
Issuer shall not be deemed to be in breach of the foregoing covenant if and to
the extent it has not taken such remedial actions due to (x) its diligent
pursuit of an available statutory or administrative exemption from compliance
with the relevant Hazardous Materials Law from the appropriate Governmental
Agency (and no penalties for non-compliance with the relevant Hazardous
Materials Law(s) shall accrue as a result of such non-compliance, without rebate
or waiver if such exemption or waiver is granted), or (y) is actively and
diligently contesting in good faith any Governmental Agency’s order,
determination or decree with respect to the applicability or interpretation of
any such relevant Hazardous Materials Law and/or the actions required under such
laws or regulations in respect of such Condition or Release. In the event Issuer
or any other Subsidiary of Issuer undertakes any remedial action with respect to
such Hazardous Material on, under or about any Property, Issuer or such
Subsidiary shall conduct and complete such remedial action in compliance with
all applicable Hazardous Materials Laws and in accordance with the policies,
orders and directives of all Governmental Agencies.



12

 

5.3.5. Corporate Existence. Issuer shall do or cause to be done all things
reasonably necessary to maintain, preserve and renew its corporate existence and
that of all Subsidiaries of Issuer and its and their rights and franchises, and
comply in all material respects with all related laws applicable to Issuer or
such Subsidiaries; provided, however, that Issuer may consummate a merger in
which (a) Issuer is the surviving entity or (b) if Issuer is not the surviving
entity, the surviving entity assumes, by operation of law or otherwise, all of
the obligations of the Issuer under the Subordinated Notes.

5.4. Dividends, Payments, and Guarantees During Event of Default. During the
continuance of an Event of Default, Issuer agrees not to (a) declare or pay any
dividends on, or redeem, purchase, acquire or make a liquidation payment with
respect to, any of its capital stock; (b) make any payment of principal of, or
interest or premium, if any, on, or repay, repurchase or redeem any of Issuer’s
debt that ranks equal with or junior to the Subordinated Notes; or (c) make any
payments under any guarantee that ranks equal with or junior to the Subordinated
Notes, other than (i) any noncash dividends or distributions in shares of, or
options, warrants or rights to subscribe for or purchase shares of, any class of
Issuer’s common stock; (ii) any declaration of a dividend in connection with the
implementation of a shareholders’ rights plan, or the issuance of stock under
any such plan in the future, or the redemption or repurchase of any such rights
pursuant thereto; (iii) as a result of a reclassification of Issuer’s capital
stock or the exchange or conversion of one class or series of Issuer’s capital
stock for another class or series of Issuer’s capital stock; (iv) the purchase
of fractional interests in shares of Issuer’s capital stock pursuant to the
conversion or exchange provisions of such capital stock or the security being
converted or exchanged; or (v) purchases of any class of Issuer’s common stock
related to the issuance of common stock or rights under any of benefit plans for
Issuer’s directors, officers or employees or any of Issuer’s dividend
reinvestment plans.

5.5. Tier 2 Capital. If all or any portion of the Subordinated Notes ceases to
be deemed to be Tier 2 Capital, other than due to the limitation imposed on the
capital treatment of subordinated debt during the five (5) years immediately
preceding the Maturity Date of the Subordinated Notes, Issuer will immediately
notify the Noteholder, and thereafter Issuer and the Noteholder will work
together in good faith to execute and deliver all agreements as reasonably
necessary in order to restructure the applicable portions of the obligations
evidenced by the Subordinated Notes to qualify as Tier 2 Capital.

5.6. Absence of Control. It is the intent of the parties to this Agreement that
in no event shall Noteholder, by reason of this Agreement or the Subordinated
Notes, be deemed to control, directly or indirectly, Issuer or any of its
Subsidiaries, and Noteholder shall not exercise, or be deemed to exercise,
directly or indirectly, a controlling influence over the management or policies
of Issuer or any of its Subsidiaries.



13

 

6.            REPRESENTATIONS, WARRANTIES AND COVENANTS OF NOTEHOLDER.

Noteholder hereby represents and warrants to Issuer, severally and not jointly,
as follows:

6.1. Legal Power and Authority. It has all necessary power and authority to
execute, deliver and perform its obligations under this Agreement and to
consummate the transactions contemplated hereby. It is an entity duly organized
under the laws its jurisdiction of organization.

6.2. The Agreement. This Agreement has been duly and validly authorized,
executed and delivered by it.

6.3. No Conflicts. Neither the execution, delivery or performance of this
Agreement nor the consummation of any of the transactions contemplated hereby
will conflict with, violate, constitute a breach of or a default (with the
passage of time or otherwise) under (i) its organizational documents, (ii) any
agreement to which it is party, (iii) any law applicable to it, or (iv) any
order, writ, judgment, injunction, decree, determination or award binding upon
or affecting it.

6.4. Accredited Investor. It is and will be on the Closing Date an “accredited
investor,” as such term is defined in Rule 501(a) of Regulation D promulgated
under the Securities Act.

6.5. Financial and Business Sophistication. It has such knowledge and experience
in financial and business matters that it is capable of evaluating the merits
and risks of the prospective investment in the Subordinated Notes. It has relied
solely upon its own knowledge of and/or the advice of its own legal, financial
or other advisors with regard to, the legal, financial, tax and other
considerations involved in deciding to invest in the Subordinated Notes.

6.6. Private Placement; No Registration of Securities. It understands and
acknowledges that the Subordinated Notes are being sold by Issuer without
registration under the Securities Act in reliance on the exemption from federal
and state registration set forth in Section 4(a)(2) of the Securities Act and
applicable state securities laws, and accordingly, may be resold, pledged or
otherwise transferred only if exemptions from the Securities Act and applicable
state securities laws are available to it. It further understands and
acknowledges that Issuer will not be obligated in the future to register the
Subordinated Notes under the Securities Act or under any state securities laws.
Neither the Placement Agent nor Issuer has made or is making any representation,
warranty or covenant, express or implied, as to the availability of any
exemption from registration under the Securities Act or any applicable state
securities laws for the resale, pledge or other transfer of the Subordinated
Notes, or that the Subordinated Note(s) purchased by the Noteholder will ever be
able to be lawfully resold, pledged or otherwise transferred.

6.7. Ability to Bear Economic Risk of Investment. It recognizes that an
investment in the Subordinated Notes involves substantial risk. It has the
ability to bear the economic risk of the prospective investment in the
Subordinated Notes, including the ability to hold the Subordinated Notes
indefinitely, and further including the ability to bear a complete loss of all
of its investment in Issuer.



14

 

6.8. No Offering Memorandum. It acknowledges that: (i) it is not being provided
with the disclosures that would be required if the offer and sale of the
Subordinated Notes were registered under the Securities Act, nor is it being
provided with any offering circular or prospectus prepared in connection with
the offer and sale of the Subordinated Notes; (ii) it has conducted its own
examination of Issuer, the Subsidiaries of Issuer and the terms of the
Subordinated Notes to the extent it deems necessary to make its decision to
invest in the Subordinated Notes; and (iii) it has availed itself of public
access to financial and other information concerning Issuer and its Subsidiaries
to the extent it deems necessary to make its decision to purchase the
Subordinated Notes.

6.9. Information. It acknowledges that it and its advisors have been furnished
with all materials relating to the business, finances and operations of Issuer
and its Subsidiaries that have been requested of it or its advisors and have
been given the opportunity to ask questions of, and to receive answers from,
persons acting on behalf of Issuer concerning terms and conditions of the
transactions contemplated by this Agreement in order to make an informed and
voluntary decision to enter into this Agreement.

6.10. Investment Decision. It has made its own investment decision based upon
its own judgment, due diligence and advice from such advisors as it has deemed
necessary and not upon any view expressed by any other person or entity,
including the Placement Agent. Neither such inquiries nor any other due
diligence investigations conducted by it or its advisors or representatives, if
any, shall modify, amend or affect its right to rely on Issuer’s representations
and warranties contained herein. It is not relying upon, and has not relied
upon, any advice, statement, representation or warranty made by any Person by or
on behalf of Issuer, including, without limitation, the Placement Agent, except
for the express statements, representations and warranties of Issuer made or
contained in this Agreement. Furthermore, it acknowledges that (1) the Placement
Agent has not performed any due diligence review on behalf of it and (2) nothing
in this Agreement or any other materials presented by or on behalf of Issuer to
it in connection with the purchase of the Subordinated Notes constitutes legal,
tax or investment advice.

6.11. Placement Agent. It will purchase the Subordinated Note(s) directly from
Issuer and not from the Placement Agent and understands that neither the
Placement Agent nor any other broker or dealer has any obligation to make a
market in the Subordinated Notes.

6.12. Accuracy of Representations. It understands that each of the Placement
Agent and Issuer will rely upon the truth and accuracy of the foregoing
representations, acknowledgements and agreements in connection with the
transactions contemplated by this Agreement, and agrees that if any of the
representations or acknowledgements made by it are no longer accurate as of the
Closing Date, or if any of the agreements made by it are breached on or prior to
the Closing Date, it shall promptly notify the Placement Agent and Issuer.



15

 

7.            TERMINATION.

Noteholder may terminate this Agreement (i) at any time prior to the Closing
Date by written notice signed by Noteholder to Issuer if Noteholder shall
decline to purchase the Subordinated Notes for any reason permitted by this
Agreement or (ii) on the Closing Date if any condition described in Section 3.2
is not fulfilled or waived in writing by the Noteholder on or prior to the
Closing Date. Any termination pursuant to this Section shall be without
liability on the part of (a) Issuer to Noteholder or (b) Noteholder to Issuer.

8.            MISCELLANEOUS.

8.1. Prohibition on Assignment. Issuer may not assign, transfer or delegate any
of its rights under this Agreement or the Subordinated Notes without the prior
written consent of Noteholder.

8.2. Time of the Essence. Time is of the essence of this Agreement.

8.3. Waiver or Amendment. No waiver or amendment of any term, provision,
condition, covenant or agreement contained in this Agreement, the Subordinated
Notes, or in any other Subordinated Note Purchase Agreement shall be effective
except with the consent of the holders of at least 51% in aggregate principal
amount (excluding any Subordinated Notes held by Issuer or any of parent
corporations or subsidiaries) of the Subordinated Notes at the time outstanding;
provided, however, that any amendment to this Section 8.3 and any amendment that
would decrease the rate of interest applicable to the Subordinated Notes, change
the Maturity Date or the date of any interest payment due on the Subordinated
Notes, change the priority of the Subordinated Notes as to the right to payment,
or change the currency in which the principal of and interest on the
Subordinated Notes is to be paid shall only be effective with the consent of the
holders of all of the Subordinated Notes then outstanding. No failure to
exercise or delay in exercising, by a Noteholder or any holder of the
Subordinated Notes, of any right, power or privilege hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any right, power
or privilege preclude any other or further exercise thereof, or the exercise of
any other right or remedy provided by law. The rights and remedies provided in
this Agreement are cumulative and not exclusive of any right or remedy provided
by law or equity. No notice or demand on Issuer in any case shall, in itself,
entitle Issuer to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of Noteholder to any other or
further action in any circumstances without notice or demand. No consent or
waiver, expressed or implied, by Noteholder to or of any breach or default by
Issuer in the performance of its obligations hereunder shall be deemed or
construed to be a consent or waiver to or of any other breach or default in the
performance of the same or any other obligations of Issuer hereunder. Failure on
the part of Noteholder to complain of any acts or failure to act or to declare
an Event of Default, irrespective of how long such failure continues, shall not
constitute a waiver by Noteholder of its rights hereunder or impair any rights,
powers or remedies on account of any breach or default by Issuer.



16

 

8.4. Severability. Any provision of this Agreement which is unenforceable or
invalid or contrary to law, or the inclusion of which would adversely affect the
validity, legality or enforcement of this Agreement, shall be of no effect and,
in such case, all the remaining terms and provisions of this Agreement shall
subsist and be fully effective according to the tenor of this Agreement the same
as though any such invalid portion had never been included herein.
Notwithstanding any of the foregoing to the contrary, if any provisions of this
Agreement or the application thereof are held invalid or unenforceable only as
to particular persons or situations, the remainder of this Agreement, and the
application of such provision to persons or situations other than those to which
it shall have been held invalid or unenforceable, shall not be affected thereby,
but shall continue valid and enforceable to the fullest extent permitted by law.

8.5. Revival of Liabilities. To the extent that Noteholder receives any payment
on account of Issuer’s Liabilities and any such payment(s) and/or proceeds or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside, subordinated and/or required to be repaid to a trustee,
receiver or any other Person under any bankruptcy act, state or federal law,
common law or equitable cause, then to the extent of such payment(s) or proceeds
received, Issuer’s Liabilities or part thereof intended to be satisfied shall be
revived and continue in full force and effect as if such payment(s) and/or
proceeds had not been received by Noteholder and applied on account of Issuer’s
Liabilities; provided, however, if Noteholder successfully contests any such
invalidation, declaration, set aside, subordination or other order to pay any
such payment and/or proceeds to any third party, the revived Issuer’s
Liabilities shall be deemed satisfied, but only to the extent of any such
successful contest.

8.6. Notices. Any notice which any party hereto may be required or may desire to
give hereunder shall be deemed to have been given if in writing and if delivered
personally, or if mailed, postage prepaid, by United States registered or
certified mail, return receipt requested, or if delivered by a nationally
recognized commercial courier (such as Federal Express), addressed:

  if to Issuer:

Two River Bancorp

766 Shrewsbury Avenue

Tinton Falls, NJ 07724

Attention: Chief Executive Officer

 

  if to Noteholder: The address set forth on Schedule I for such Noteholder

 

or to such other address or addresses as the party to be given notice may have
furnished in writing to the party seeking or desiring to live notice, as a place
for the giving of notice, provided that no change in address shall be effective
until seven (7) Business Days after being given to the other party in the manner
provided for above. Any notice given in accordance with the foregoing shall be
deemed given when delivered personally or, if mailed, five (5) Business Days
after it shall have been deposited in the United States mails as aforesaid or,
if sent by overnight courier, the Business Day following the date of delivery to
such courier, provided that next business day delivery was requested.

8.7. Successors and Assigns. This Agreement shall inure to the benefit of the
parties and their respective heirs, legal representatives, successors and
assigns except that, unless Noteholder consents in writing, no assignment made
by Issuer in violation of this Agreement shall be effective or confer any rights
on any purported assignee of Issuer.



17

 

8.8. No Joint Venture. Nothing contained herein or in any document executed
pursuant hereto and no action or inaction whatsoever on the part of Noteholder,
shall be deemed to make Noteholder a partner or joint venturer with Issuer.

8.9. Documentation. All documents and other matters required by any of the
provisions of this Agreement to be submitted or furnished to Noteholder shall be
in form and substance satisfactory to Noteholder.

8.10. Entire Agreement. This Agreement and the Subordinated Notes along with the
Exhibits thereto constitute the entire agreement between the parties hereto with
respect to the subject matter hereof and may not be modified or amended in any
manner other than by supplemental written agreement executed by the parties
hereto. No party, in entering into this Agreement, has relied upon any
representation, warranty, covenant, condition or other term that is not set
forth in this Agreement or in the Subordinated Notes.

8.11. Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey, without giving effect to
its laws or principles of conflict of laws. Nothing herein shall be deemed to
limit any rights, powers or privileges which Noteholder may have pursuant to any
law of the United States of America or any rule, regulation or order of any
department or agency thereof, and nothing herein shall be deemed to make
unlawful any transaction or conduct by Noteholder which is lawful pursuant to,
or which is permitted by, any of the foregoing.

8.12. No Third Party Beneficiary. This Agreement is made for the sole benefit of
Issuer and the Noteholder, and no other person shall be deemed to have any
privity of contract hereunder nor any right to rely hereon to any extent or for
any purpose whatsoever, nor shall any other person have any right of action of
any kind hereon or be deemed to be a third party beneficiary hereunder;
provided, that the Placement Agent may rely on the representations and
warranties contained herein to the same extent as if it were a party to this
Agreement.

8.13. Legal Tender of United States. All payments hereunder shall be made in
coin or currency which at the time of payment is legal tender in the United
States of America for public and private debts.

8.14. Captions; Counterparts. Captions contained in this Agreement in no way
define, limit or extend the scope or intent of their respective provisions. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original and all of which taken together shall
constitute but one and the same instrument. In the event that any signature is
delivered by facsimile transmission, or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.

8.15. Knowledge; Discretion. All references herein to Noteholder’s or Issuer’s
knowledge shall be deemed to mean the knowledge of such party based on
commercially reasonable inquiry. All references herein to Issuer’s knowledge
shall be deemed to refer to the knowledge of Issuer and each Subsidiary of
Issuer. Unless specified to the contrary herein, all references herein to an
exercise of discretion or judgment by Noteholder, to the making of a
determination or designation by Noteholder, to the application of Noteholder’s
discretion or opinion, to the granting or withholding of Noteholder’s consent or
approval, to the consideration of whether a matter or thing is satisfactory or
acceptable to Noteholder, or otherwise involving the decision making of
Noteholder, shall be deemed to mean that such Noteholder shall decide using the
reasonable discretion or judgment of a prudent lender.



18

 

8.16. Waiver Of Right To Jury Trial. TO THE EXTENT PERMITTED UNDER APPLICABLE
LAW, ISSUER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT
THAT IT MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION ARISING IN ANY WAY IN
CONNECTION WITH THIS AGREEMENT OR THE SUBORDINATED NOTES, OR ANY OTHER
STATEMENTS OR ACTIONS OF ISSUER OR NOTEHOLDER. ISSUER ACKNOWLEDGES THAT IT HAS
BEEN REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS
WAIVER BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL. ISSUER
FURTHER ACKNOWLEDGES THAT (a) IT HAS READ AND UNDERSTANDS THE MEANING AND
RAMIFICATIONS OF THIS WAIVER, (b) THIS WAIVER HAS BEEN REVIEWED BY ISSUER AND
ISSUER’S COUNSEL AND IS A MATERIAL INDUCEMENT FOR NOTEHOLDER TO ENTER INTO THIS
AGREEMENT AND THE SUBORDINATED NOTES AND (c) THIS WAIVER SHALL BE EFFECTIVE AS
TO EACH OF SUCH TRANSACTION DOCUMENTS AS IF FULLY INCORPORATED THEREIN.

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

 

 



19

 

IN WITNESS WHEREOF, the parties hereto have caused this Subordinated Note
Purchase Agreement to be executed by their duly authorized representatives as of
the date first above written.



    ISSUER:           Two River Bancorp           By:         Name:       Title:
President and Chief Executive Officer                     NOTEHOLDER:          
  By:         Name:       Title:             Tax ID No.          





 





 



 

 

 

 



20

 

Schedule I

 

    Noteholder

    Principal Amount Purchased

 

                                   

 

 

 

 

 

 

21



 



